JOHNSON, Justice.
This is an appeal from a jury verdict and judgment for A. B. Bone against Theodore Riley, employee of the State Insurance Fund, and the State Insurance Fund for damages to his car and for personal injuries sustained by him while driving his car upon a public highway. It was alleged that Riley’s negligence in driving his car while on a mission for the State Insurance Fund caused the plaintiff’s damages.
This is a companion case to the case of State of Oklahoma ex rel. State Insurance Fund v. Bone, No. 38, 150, Okl., 344 P.2d 562.
By order of this Court the two causes were consolidated for the purpose of briefing. They each involve the same material factual matters and questions of law.
The answers to the questions of fact and problems of law being the same, so far as material herein, and for the reasons given in the opinion filed in cause No. 38,-150, we apply the reasoning of said opinion to the instant case and adopt the syllabus in No. 38,150 as the law in this case and affirm the verdict and judgment in favor of A. B. Bone.
DAVISON, C. J., WILLIAMS, V. C. J., and WELCH and BLACKBIRD, JJ., concur.
HALLEY, JACKSON, IRWIN and BERRY, JJ., dissent.